UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period From to Commission File Number 0-51344 DESERT CAPITAL REIT, INC. (Exact Name of Registrant as specified in its charter) Maryland 20-0495883 (State or other jurisdiction of incorporation or organization) (I.R.S Employer Identification No.) 1291 W. Galleria Drive, Suite 200, Henderson, NV89014 (Address of principal executive office) (Zip Code) Registrant's telephone number, including area code: (800)419-2855 SECURITIES REGISTERED PURSUANT TO SECTION 12(b) OF THE ACT: None SECURITIES REGISTERED PURSUANT TO SECTION 12(g) OF THE ACT: Common Stock, par value $0.01 per share (Title of class) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or such shorter period that the registrant was required to submit and post such files). Yes [ ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (check one): Large accelerated filer [ ]Accelerated filer [ ] Non-accelerated filer [ ]Smaller reporting company [X] (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [ ] No [X] The aggregate market value of the registrant’s voting stock held by non-affiliates:no established market exists for the registrant’s common stock. The number of shares of the registrant’s common stock, par value $0.01 per share, outstanding as of May 10, 2011 was 16,849,954. Table of Contents INDEX Page Part I.Financial Information 1 Item 1.Consolidated Financial Statements 1 a) Consolidated Balance Sheets as of March 31, 2011 (unaudited) and December 31, 2010 1 b) Consolidated Statements of Operations (unaudited) for the three months ended March 31, 2010 and 2011 2 c) Consolidated Statements of Cash Flows (unaudited) for the three months ended March 31, 2010 and 2011 3 d) Condensed Notes to Consolidated Financial Statements (unaudited) 4 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3.Quantitative and Qualitative Disclosures About Market Risk 22 Item 4T. Controls and Procedures 22 Part II. Other Information 22 Item 1. Legal Proceedings 22 Item 1A. Risk Factors 23 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 23 Item 3. Defaults Upon Senior Securities 23 Item 4. Reserved 23 Item 5. Other Information 24 Item 6. Exhibits 24 Signatures 25 Certification of CEO Pursuant to Section 302 Certification of CFO Pursuant to Section 302 Certification of CEO and CFO Pursuant to Section 906 Table of Contents Part I. Financial Information DESERT CAPITAL REIT, INC. Consolidated Balance Sheets (in thousands, except share amounts) March 31, December 31, (unaudited) ASSETS Mortgage investments - net of allowance for loan losses of $671 at March 31, 2011 and $761 at December 31, 2010 $ $ Real estate owned Investments in real estate Buildings and equipment - net Land Cash and cash equivalents Interest receivable 27 25 Deferred costs Other investments - Prepaid default costs Accounts receivable - net of allowance for doubtful accounts of $87 at 86 23 March 31, 2011 and zero at December 31, 2010 Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Notes payable $ $ Mortgages payable Junior subordinated notes payable Management and servicing fees payable, related party 33 22 Accounts payable and accrued expenses Federal income tax liability Contingent liability on guarantee Shares subject to redemption Total liabilities Commitments and Contingencies - Note 12 Preferred stock, $0.01 par value: 15,000,000 shares authorized, none outstanding - - Common stock, $0.01 par value: 100,000,000 shares authorized; 16,849,954 shares issued and outstanding Additional paid-in capital Accumulated deficit Deficit available to common stockholders Noncontrolling interests 85 Total stockholders' deficit Total liabilities and stockholders' deficit $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 Table of Contents DESERT CAPITAL REIT, INC. Consolidated Statements of Operations (in thousands, except share amounts) Three Months Ended March 31, (unaudited) (unaudited) INTEREST INCOME: Mortgage investments $
